Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 12, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 15-29 are currently pending. Claim 28 has been amended by Applicants’ amendment filed 03-16-2022. No claims have been added or canceled by Applicants’ amendment filed 03-16-2022.

Therefore, claims 15-29 are under consideration to which the following grounds of rejection are applicable.

Priority
The present application filed April 26, is a DIV of US Patent Application No. 13/202,250, filed June 11, 2012 (now US Patent 10316000), which is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US10/24622, filed on February 18, 2010, which claims the benefit of US Provisional Patent Application 61/207,897, filed February 18, 2009.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
Instant US Patent Application 16/286,333, filed February 26, 2019; US Patent Application 13/202,250, filed June 11, 2012; and International Application PCT/US10/24622, filed February 18, 2010 fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The instant US Patent Application 16/286,333; US Patent Application 13/202,250; and International Application PCT/US10/24622 fail to teach the compounds and/or substitutions as encompassed by instant independent claims 15, 22 and 28, such that instant claims 15 and 22 do not have support for compounds having the following structures: wherein R2 is selected from the group consisting of all unsubstituted phenyl groups and/or all acrylate groups; and instant claim 28 does not have support for compounds having the following structure: wherein R2 is 
-CH=CH-CH3, and wherein R3 through R5 are independently selected from the group consisting of hydrogen, methoxy, fluoro, and bromo. Moreover, instant claims 15, 22 and 28 encompass compounds that are specifically and expressly excluded from the scope of the inventive compounds (See; paragraph [0083]). Therefore, the priority date for the presently claimed invention is April 13, 2020, the filing date of amended claims for US Patent Application 16/286,333, filed April 13, 2020. 
Applicants has not specifically indicated where support for the structures and the amendments can be found, such that Applicants are invited to specifically indicate the location of the cited phrase pertinent to claims 15, 22 and 28 of the instant application.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed March 16, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 102
	The rejection of claims 28 and 29 is withdrawn under 35 U.S.C. 102(a) as being anticipated by Chidvilas et al. (Presented at the Instituted of Electrical and Electronics Engineers (IEEE) Conference, June 7-12, 2009; and published in the 2009 34th IEEE Photovoltaic Specialists Conference (PVSC), 2009, 19(1), 813-815). 
Chidvilas et al. do not teach a hydroxyl at R4 of corresponding formula (Ib).
In view of the withdrawn rejections, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Rejections - 35 USC § 112, 2nd paragraph
The rejection of claim 29 is maintained, and claims 15-28 are newly rejected, under 35 U.S.C. 112, 2nd paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 15, 22 and 29 are indefinite for the recitation of R2 as “unsubstituted phenyl” and/or “acrylate” such as recited in claim 15, lines 7-8 because the instant as-filed Specification indicates that R2 can be an unsubstituted phenyl with up to three substituents; and that acrylate groups are limited to (meth)acrylate. Moreover, the claims are indefinite for the recitation of structures overlapping compounds/substitutions that are expressly excluded from the scope of inventive compounds as indicated in paragraph [0083] of the instant as-filed Specification (also noting that R3-R5 do not have designated positions on the phenyl ring of formula I) and, thus, the metes and bounds of the claim cannot be determined.
Claims 15, 22 and 28 are indefinite for the recitation of the term “group” such as recited in claim 15, lines 7-9 (e.g., “an oxime group”) because it is unclear whether the term “group” refers only to the functional group it modifies (e.g., an oxime, a carboxylic acid, etc.); and/or whether the term refers to any structure comprising the functional “group” recited (e.g., propionic acid; oxalic acid; primary amines, secondary amines, etc.). When interpreted in light of the Specification, it is noted that the instant as-filed Specification does not use the term “group” with regard to R2; and the Specification appears to suggest that the term can be either open-ended (e.g., an unsaturated hydrocarbon optionally terminated with an amine, an amide, etc.), or closed-ended (e.g., the Wittig reactant is optionally terminated with any desired functional group, preferably an amine, amide, etc.) and, thus, the metes and bounds of the claim cannot be determined.
Claims 22 and 28 are indefinite for the recitation of Formula (Ib) in two separate independent claims, such as recited in claim 22, line 2 because the recitation of the same formula in two separate independent claims is confusing, particularly because dependent claims 27 and 29 recite three (3) identical compounds. Accordingly, the metes and bounds of the claims are not clear.
	Claims 16-21 are indefinite insofar as they ultimately depend from claim 15. Claims 23-27 are indefinite insofar as they ultimately depend from claim 15. Claim 29 is indefinite insofar as it ultimately depends from claim 28.

Claim Rejections - 35 USC § 103
The rejection of claims 15-21, 28 and 29 are maintained under 35 U.S.C. 103(a) as being unpatentable over Follenius-Wund et al. (Biophysical Journal, 2003, 85(3), 1839-1850) in view of Carreaux et al. (US Patent Application No. 20100216855, published April 26, 2010; International Publication Date, April 23, 2008; effective filing date August 1, 2007; of record).
Regarding claim 28, Follenius-Wund et al. teach that the photophysical properties of synthetic compounds derived from the imidazolidinone chromophore of green fluorescent protein (GFP) were determined, wherein various electron-withdrawing or electron-donating substituents were introduced to mimic the effect of the chromophore surroundings in the protein, such that the absorption and emission spectra as well as the fluorescence quantum yields in dioxane and glycerol were shown to be highly dependent on the electronic properties of the substituents (Abstract, lines 1-4). Follenius-Wund et al. teach in Table 1 the photophysical characteristics of the imidazolone derivatives in dioxane including derivative I-1 as shown below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein derivative I-1 or HBDI comprises: R1 is OH (interpreted as instant R4 is OH); R2 is Me (interpreted as instant R2 is Me; and R3 is Me (interpreted as instant R1 is Me, claim 28) (pg. 1841, Table 1, derivative I-1; and pg. 1841, col 2; last full paragraph, line 7). Follenius-Wund et al. teach that various derivatives were obtained by substitutions in positions R1 and R2 including substituting with electron-donating groups and electron withdrawing groups in Table 1 multiple substitutions at each of positions R1, R2 and R3 including: R1 is H, OH, OMe, N(Me)2, CO2Me, CN, and CF3; R2 is H, NO2Ph, Ph; and R3 is H, OH, Me and (CH2)3Me (interpreted as combinations of substitutions including a nitro group, and multiple derivatives of HBDI) (pg. 1841, Table 1; and pg. 1841, col 2; last full paragraph). Follenius-Wund et al. teach that the crucial parameter regarding fluorescence ability is the activation barrier for a twist around the  angle, such that in non- or little-substituted compounds, the molecule is free to twist around the  and  angles and, therefore, emit very little fluorescence, while a molecule substituted with certain well-defined bulky substituents is fluorescent (pg.1847, col 2, last partial paragraph; and pg. 1848, col 1; first partial paragraph, lines 1-4). Follenius-Wund et al. teach that reducing or blocking the rotation about the exo-methylene double bond by either increasing the viscosity of the solvent or by lowering the temperature leads to increased fluorescence quantum yields in all derivatives tested (pg. 1848, col 1; first partial paragraph, lines 8-12). Follenius-Wund et al. teach that there is a correlation is found between the inductive effect of the substituents and the quantum yield; and that additional information is obtained from the GFP mutants, wherein mutations of the residues of the -barrel have various consequences, depending on whether they are within the chromophore or just in the vicinity in the folded proteins, such that mutations in the vicinity of the chromophore that indirectly induce (i) a modification in the hydrogen bonding network, and (ii) steric and electrostatic changes in its close environment such that these changes induce modifications in the absorption and emission spectra (pg. 1848, col 1, last partial paragraph; and pg. 1848, col 2, first partial paragraph).
Follenius-Wund et al. do not specifically exemplify the phenyl substitutions as recited in claims 15-21 (instant claims 15-21); or the phenyl substitutions exemplified in claim 29 (instant claim 29). 
Regarding claims 15-21 and 29, Carreaux et al. teach imidazolone derivatives of formula (I):

    PNG
    media_image2.png
    130
    150
    media_image2.png
    Greyscale

(i) wherein: R1 = H, a linear or branched C1-C5 alkyl, aryl, or 5- or 6-membered heterocyclic group (encompassing C1-C8 alkyl including methyl and ethyl); (ii) wherein: Ar1 = optionally substituted aryl with one or more substituents (interpreted as the substituted aryl group of formula (II)); (iii) wherein: R = Ar2 (interpreted as instant R2) representing a substituted or unsubstituted aryl, wherein “aryl” represents phenyl, naphthyl and “heterocycle” (interpreting R2 as unsubstituted phenyl); and (iv) wherein: the substituents of R1, Ar1, Ar2 and R are chosen from: OH, OZ, COH, COZ, COOH (interpreted as alkyl terminated with a carboxylate group), COOZ (interpreted as alkyl terminated with a carboxylate group), NH2, NHalk, NH(alk)2, NHCOOH, NHCOOZ, wherein Z represents a linear or branched C1-C5 alkyl, aryl, benzyl, substituted benzyl or aryl, one or more halogens and/or a CCl3 group, and alk representing a C1-C3 alkyl (interpreting Formula (II) as comprising instant R1 as C1-C3 alkyl; and instant R2 as Ar2 substituted with Z, and encompassing R4 as OH; and R3 and R5 as mono chloro, fluoro and/or bromo, and CCl3 as a trihalo, claim 15) (paragraphs [0015]-[0019]; and [0024]). Carreaux et al. teach that biological uses include as kinase inhibitors including for the treatment of neurodegenerative diseases such as Alzheimer disease (paragraph [0002]).
	Although the combined references of Follenius-Wund et al. and Carreaux et al. do not specifically exemplify the phenyl substitutions as recited in instant claims 16, 18-20 and 29, Follenius-Wund et al. do teach imidazolidinone chromophore derivatives of green fluorescent protein having formula (I), wherein various electron-withdrawing or electron-donating substituents were introduced to mimic the effect of the chromophore surroundings in the protein including modifications on HBDI with substitutions at each of positions R1, R2 and R3 such as: R1 is H, OH, OMe, N(Me)2, CO2Me, CN, and CF3; R2 is H, NO2Ph, Ph; and R3 is H, OH, Me and (CH2)3Me; and that there is a correlation is found between the inductive effect of the substituents and the quantum yield, such that the crucial parameter regarding fluorescence ability is the activation barrier for a twist around the  angle, wherein a molecule substituted with certain well-defined bulky substituents is fluorescent; while Carreaux et al. do teach imidazolone derivatives of formula (I) comprising various electron-withdrawing or electron-donating substituents including wherein Ar1 represents and aryl group with optionally one or more substituents including OH, OZ, COZ, COOH, COOZ, NHalk, and N(alk)2, wherein Z represents a linear or branched C1-C5 alkyl, aryl, benzyl, substituted benzyl or aryl, one or more halogens and/or a CCl3 group, and alk representing a C1-C3 alkyl, such that one of ordinary skill in the art at the time the invention was made would clearly recognize that multiple substitutions on a core imidazolidinone chromophore structure including single or multiple electron-donating and electron-withdrawing groups at various positions can be synthesized and analyzed in order to modify and/or enhance the photophysical properties of the imidazolidinone chromophore such as absorption, quantum yield, and emission spectra; and/or to produce compounds that can be used as fluoroprobes of the microenvironment of proteins and other biological macromolecules.
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of using synthesizing imidazolone derivatives as exemplified by Carreaux et al., it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify the imidazolidinone chromophore derivatives of green fluorescent protein having formula (I) including a multitude of substitutions on R1, R2 and R3 of the Green Fluorescent Protein chromophore including: R1 is H, OH, OMe, N(Me)2, CO2Me, CN, and CF3; R2 is H, NO2Ph, Ph; and R3 is H, OH, Me and (CH2)3Me, and/or the analysis of their photophysical properties including fluorescence emission as exemplified by Follenius-Wund et al. to include the imidazolone derivatives of formula (I) comprising substituents R, R1 and Ar1 including where Ar1 aryl group with optionally one or more substituents including OH, OZ, COZ, COOH, COOZ, NHalk, and N(alk)2, wherein Z represents a linear or branched C1-C5 alkyl, aryl, benzyl, substituted benzyl or aryl, one or more halogens and/or a CCl3 group, and alk representing a C1-C3 alkyl as disclosed by Carreaux et al., with a reasonable expectation of success in analyzing, modifying and/or identifying imidazolone compounds having desired photophysical properties because Follenius-Wund et al. teach that there is a correlation is found between the inductive effect of the substituents and the quantum yield, such that the crucial parameter regarding fluorescence ability is the activation barrier for a twist around the  angle, wherein a molecule substituted with certain well-defined bulky substituents and/or substitutions that reduce or block the rotation about the exo-methylene double bond are fluorescent; and/or to identify and/or to produce chromophores that can be used as fluoroprobes of the microenvironment of proteins and other biological macromolecules.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed March 16, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Follenius-Wund refers on pg. 1841 (col 2, last paragraph) to imidazolidinone compounds, which have a different structure than the imidazolone compounds of the present invention (Applicant Remarks, pg. 12, last partial paragraph; and pg. 13, first partial paragraph); and (b) the cited art fails to teach the claimed compounds of the present application; as well as, the activity of the presently claimed compounds as taught at paragraph [0044] of the as-filed Specification, wherein fluorescence can be switched on when bound by the aptamer; and there is no indication that the compounds bind an RNA in a correct conformation that would be needed for fluorescent activation (Applicant Remarks, pg. 13, third full paragraph).
Regarding (a), Applicant’s suggestion that the compounds of Follenius-Wund encompass imidazolidinone compounds, which have a different structure than the imidazolone compounds of the present invention, is not found persuasive. Clearly, Follenius-Wund et al. teach that 4-hydroxy-benzilidinene-2,3, dimethyl-imidazolidinone (Figure 1) (also known as HBDI) was selected as the reference compound, and that this compound was substituted with different radicals R1, R2 and R3 in place of HOy, CA1, and CA3 respectively (Table 1) (See; pg. 1841, col 2, last full paragraph; and pg. 1842, Figure 1). Derivatives of Figure 1 (shown below) were obtained.
[AltContent: rect]
    PNG
    media_image3.png
    169
    372
    media_image3.png
    Greyscale

It is noted that the compound of Figure 1 is clearly representative of the compounds of the instant invention (See; instant published Specification, Figure 18A for the structure of o-HBDI; and 
paragraph [0307] for the teaching of 4-HBDI). Thus, the claims remain rejected for the reasons of record.
Regarding (b), MPEP 2144(I) recites that; “[T]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). Additionally, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). This is the case here. The claims do not recite the features taught in the specification. Moreover, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Applicant’s assertion that the cited art fails to teach the activity of the presently claimed compounds as taught in paragraph [0044] of the as-filed Specification, wherein fluorescence can be switched on when bound by the aptamer; and there is no indication that the compounds bind an RNA in a correct conformation that would be needed for fluorescent activation, is not found persuasive. As an initial matter, it is noted that instant claims 15 and 28 are broadly recited and do not recite any specific structures; the use of the compounds as fluorophores; and/or any corresponding activity such as disclosed in the instant Specification. Moreover, the instant claims do not recite that the compounds encompassed by instant claims 15 and 28 bind a specific aptamer to form an aptamer-fluorophore complex such that the aptamer-fluorophore complex exhibits enhanced fluorescent activity at a suitable wavelength. Follenius-Wund et al. teach that the photophysical properties of synthetic compounds derived from the imidazolidinone chromophore of green fluorescent protein (GFP) were determined; and the substation of the imidazolinone with chromophore various electron-withdrawing or electron-donating substituents, which are introduced to mimic the effect of the chromophore surroundings in the protein including HBDI (interpreted as encompassing the compounds of formula (II) and formula (Ib)); while Carreaux et al. teach imidazolone derivatives of formula (I) comprising: (i) wherein: R1 = H, a linear or branched C1-C5 alkyl, aryl, or 5- or 6-membered heterocyclic group (encompassing C1-C8 alkyl including methyl and ethyl); (ii) wherein: Ar1 = optionally substituted aryl with one or more substituents (interpreted as encompassing the compounds of formula (II) and formula (Ib)), such that one of ordinary skill in the art at the time the invention was made would have been motivated to singly or multiply substitute the imidazolinone compound with electron donating and electron withdrawing substituents, including multiple substituents on the phenyl ring, with a reasonable expectation of success in analyzing, modifying and/or identifying imidazolone compounds having desired photophysical properties because Follenius-Wund et al. teach that there is a correlation is found between the inductive effect of the substituents and the quantum yield, such that the crucial parameter regarding fluorescence ability is the activation barrier for a twist around the  angle, wherein a molecule substituted with certain well-defined bulky substituents and/or substitutions that reduce or block the rotation about the exo-methylene double bond are fluorescent; and/or to identify and/or to produce chromophores that can be used as fluoroprobes of the microenvironment of proteins and other biological macromolecules. Thus, the claims remain rejected for the reasons of record.

Claim Rejections - 35 USC § 112, first paragraph - Written Description
The rejection of claims 22-27 is maintained, and claims 15-21, 28 and 29 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 15-29 encompass a genus of all compounds according to the structure of formulas (Ib) and (II):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

With regard to Formula (Ib) of claim 15, R1 is selected from the group consisting of a C1-C8 alkyl and (CH2)6-NH2;and R2 is selected from the group consisting of methyl, a mono-, di-, or tri-halo methyl, an oxime group, an O-methyl-oxime group, unsubstituted phenyl, and a C2-C8 unsaturated alkyl optionally terminated with a carboxylic acid group, acrylate group, or nitro group, in all combinations.
With regard to Formula (Ib) of claim 22, R1 is C1-C8 alkyl or -(CH2)6-NH2; R2 is selected from the group consisting of methyl, a mono-, di-, or tri-halo methyl, an oxime group, an O-methyl-oxime group, and a C2-C8 unsaturated alkyl optionally terminated with a carboxylic acid group, acrylate group, or nitro group”; and R3-R5 are independently selected from the group consisting of hydroxy, alkyl, alkoxy, fluoro, chloro, bromo, amino, alkylamino, dialkylamino, alkylthio, cyano, mercapto, nitro, mono-, di-, or tri-halo methyl, and acetate group, in all combinations.
With regard to Formula (Ib) of claim 28, R1 is methyl, ethyl, or -(CH2)6-NH2; R4 is hydroxyl; and  R3 and R5 are independently selected from the group consisting of hydrogen, methoxy, fluoro, and bromo.
It is noted that the compounds encompassed by instant claims 15, 22 and 28 are not supported in the instant as-filed Specification, including that each of the compounds encompassed by the claims are useful as fluorophores that can specifically bind novel aptamers, resulting in a an enhanced fluorescent signal of the novel fluorophore upon exposure to radiation of a suitable wavelength, wherein the novel fluorophores produce multivalent aptamer constructs that can be used as fluorescent sensors for target molecules of interest in live cell imaging.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventors had possession of the claimed invention. Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention. Possession may be shown by an actual reduction to practice, showing that the invention was "ready for patenting", or by describing distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention (January 5, 2001 Fed. Reg., Vol. 66, No. 4, pp. 1099-11). Moreover, MPEP 2163 states: [A] biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.
Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan could determine the desired effect. Hence, the analysis below demonstrates that Applicant has not determined the core structure for full scope of the claimed genera. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  In the instant case, Applicant discloses in Example 1, the synthesis of GFP-mimetic fluorophores HBI and DMHBI (instant published Specification, paragraphs [0241]-[0243]). Examples 2 and 3, resin-immobilization and characterization of fluorophores including DMHBI and HBDI (instant published Specification, paragraphs [0247]-[0250]). Applicant discloses in Example 4, the identification of RNA aptamers that regulate the fluorescence of the DMHBI fluorophore, wherein SELEX experiments are conducted to synthesize 1014-1015 different RNAs that are incubated with an immobilized ligand; and a dsDNA library was prepared for use in a SELEX experiment to enrich for RNAs that could bind to DMHBI indicating that not all RNA aptamers will specifically bind to a novel fluorophore (instant published Specification, paragraphs [0252]; and [0256]). Applicant teach in Example 8, the optimization of DMHBI aptamers using rational design, random mutagenesis and in vitro selection to screen for mutants that increase the fluorescence of DMHBI upon binding (instant published Specification, paragraphs [0274]; and [0276]). Applicant teach in Examples 9 and 15, the synthesis of a novel fluorophore DFHBI; and the reporting of a new fluorophore o-HBDI (instant published Specification, paragraphs [0282]; and [0304]). Applicant teach in Example 16, the design of an N-methyloxime derivative of DMHBI or DFHBI using Omethyloxime (Fig. 19C), wherein Applicant indicates that initial attempts to red shift the fluorescence of the fluorophores failed to produce robust and specific fluorescent complexes, and that a synthetic fluorophore based on acylimines is not feasible due to the susceptibility of acylimines to nucleophilic attack, indicating that functional groups that are susceptible to nucleophilic attack will not produce feasible structures (instant published Specification, paragraph [0308]). Applicant exemplifies twenty-three (23) structures that are encompassed by the instant claim language (instant published Specification, paragraph [0116]). Applicant discloses, in the dependent claims, twenty-six (26) synthesized and prophetic fluorophores based on the structures of HBI, DMHBI, DFHBI and o-HBDI including an O-methyloxime derivative of DFHBI. However, no fluorophores other than DMHBI, o-HBDI and DFHBI were synthesized, tested and/or complexed with RNA aptamers, such that the compounds are fit for the intended purpose of providing enhanced fluorescent signal of when complexed with an aptamer, such that the multivalent aptamer construct can be used as fluorescent sensor for target molecules in in vivo, real time, live cell imaging; and no other fluorophores were specifically designed other than a single O-methyloxime derivatives of DMHBI and DFHBI. 
At the time the invention was made, Applicant expressly excluded compounds from the scope of the inventive compounds. Applicant teaches that:
“Preferred fluorophores of the present invention include those according to formula (I) below:

    PNG
    media_image5.png
    189
    361
    media_image5.png
    Greyscale
(I)
	Wherein Q is S or O,
Y is O or N,
Z is N or C(H),
	
Ar is an aromatic or hetero-aromatic ring system comprising one or two rings;

R1 is present when Y is N, and is a C1-8 hydrocarbon or –(CH2)n-R6 where n is an integer greater than or equal to 1;

R2 is methyl, a mono-, di-, or tri-halo methyl, oxime, O-methyl-oxime, imine, unsubstituted or substituted phenyl with up to three substituents (R7-R9), C2-8 unsaturated hydrocarbon optionally terminated with an amine, amide, carboxylic acid, (meth)acrylate, ester, enone, oxime, O-methyl-oxime, imine, nitromethane, nitrile, ketone, mono-, di-, tri- halo, nitro, cyano, acrylonitrile, acrylonitrile-enoate, acrylonitrile-carboxylate, acrylonitrile-amide, or a second aromatic or hetero-aromatic ring” (underline added) (paragraph [0079]).

“Several compounds within the scope of formula I were known previously and are expressly excluded from the scope of the inventive compounds, but not from the scope of the inventive molecular complexes or their use. These include compounds where Ar is phenyl, Z and Y are both N. For those compounds, (i) R3-R5 cannot all be H; (ii) when R1 and R2 are methyl, and R4 and R5 are H, R3 is not hydroxy, methoxy, or dimethylamino; and (iii) when R1 is methyl, R4 and R5 are H, and R3 is hydroxy, R2 is not a conjugated hydrocarbon chain” (underline added) (paragraph [0083]).

It is noted that R3-R5 of formula (I) can be located at any position on the phenyl ring such as, for example, the hydroxy can be located ortho, meta, or para (as-filed Specification, paragraphs [0079]; and [0083]). Moreover, Applicant discusses the drawbacks of previous fluorescent molecules, the instant invention as a solution to those drawbacks, and what is required of a fluorescent molecule for live cell imaging, including that: (i) although GFP is a valuable tool, small molecule visualization is not available; (ii) an RNA visualization technology analogous to GFP would be a major enabling technology, and permit a wide variety of important questions regarding real-time localization of mRNAs; (iii) fluorescence in situ hybridization does not allow RNA to be monitored in the same cell at different time points including real-time, single cell in vivo RNA visualization; (iv) molecular beacons are technically difficult and have low throughput; (v) GFP-MS2 system comprises GFP fused with RNAs, however the complexes provide two trafficking signals, and result in intense nuclear fluorescence signal, thereby preventing the analysis of nuclear-localized RNAs; (vi) GFP fused to half of the protein eIF4A does not allow for visualization of nascent RNAs; (vii) fluorescent dyes bound to RNA aptamers have been described, but these RNAs have not found use in live-cell experiments because both bound and unbound dye are fluorescent, or the dyes interact with cell membranes; and (viii) binding of the nucleic acid molecule to the compound substantially enhances fluorescence of the compound upon exposure to radiation of a suitable wavelength as evidenced by Jaffrey et al. (interpreted to mean that the fluorophores of instant claims 15, 22 and 28 must form complexes wherein fluorescence is fast, technically easy to use, high throughput, fluoresces in vivo, can be used to image the same single live cell in real-time, can be used to visualize nascent RNAs and nuclear-localized RNAs, and that a specific nucleic acids and a “suitable” wavelength are available to cause substantially enhanced fluorescence of the compound) (instant published Specification, paragraphs [0008], lines 1-8; [0009], lines 1-23; [0010]-[0012]; and [0016]); it was known that functional groups that undergo nucleophilic acyl substitution include carboxylic acid derivatives including carboxylic acids, carboxylates, amides, esters, thioesters, and acyl phosphates (interpreted as encompassing carboxylic acid groups, acetate groups, and acrylate groups of instant claim 22) as evidenced by Kennepohl et al. (pg. 1, last full paragraph, lines 1-3); it is known that cyanohydrins (interpreted as a cyano group) are important synthetic intermediates, however, cyanohydrin formation is reversible such that just dissolving a cyanohydrin in water can give back the aldehyde or ketone that you started with, and wherein aqueous base usually decomposes cyanohydrins completely because cyanide is a good leaving group as evidenced by the National University of Singapore (pg. 128, first full paragraph). Thus, the references indicate that (i) not all compounds encompassed by the thousands of combinations of potential structures as recited in instant claims 15, 22 and 28 are within the scope of the instant invention; (ii) that not all of the compounds can be synthesized; and (iii) not all of the compounds will remain intact during synthesis and during reaction in vivo; and/or that all compounds will: (a) form complexes with specific nucleic acid sequences such that fluorescence is fast, technically easy to use, and high throughput; (b) will fluoresce in vivo, such that they can be used to image the same single live cell in real-time and/or to visualize nascent RNAs and nuclear-localized RNAs; and (c) that there is a “suitable” wavelength that will cause each compound to exhibit substantially enhanced fluorescence.
Thus, the ability of one of ordinary skill in the art at the time the invention was made to obtain a priori compounds having Structures (Ib) and (II), wherein all compounds encompassed by the claims will form complexes with specific nucleic acids (e.g., RNA, DNA, cDNA, tRNA, etc.), such that all of the compounds encompassed having all substitutions of all groups, in all combinations, as recited in instant claims 15, 22 and 28 will be fit for their intended purpose, wherein binding to any nucleic acid molecule to the compound substantially enhances fluorescence of the compound upon exposure to radiation of suitable wavelength, such that the compound can be used for single, live cell imaging in real time, is not predictable.
There is no structure/function relationship taught at all for claimed unspecified genus of compounds having the structure of formulas (Ib) and (II), wherein all compounds are included in the scope of the inventive compounds, and/or that each compound binds a nucleic acid aptamer, such that a multivalent complex is formed, wherein a substantially enhanced fluorescent signal of the compound is produced upon exposure to radiation of a suitable wavelength; and that all of the compounds encompassed by instant claims 15, 22 and 28 can form multivalent aptamer constructs that can be used as fluorescent sensors to image target molecule such as small molecule targets of interest in vivo, in real time within a single live cell.
This disclosure is not deemed to be descriptive of the complete structure of a representative number of species encompassed by the claims, as one of skill in the art cannot envision all compounds, suitable for binding to nucleic acids to produce multivalent aptamer constructs having the required characteristics for in vivo, single live cell imaging in real time, based on the teachings in the specification. 
This limited information is not deemed sufficient to reasonably convey to one skilled in the art that Applicant is in possession of the claimed genus of all compounds encompassed by the structures as recited in instant claims 15, 22 and 28, formulas (Ib) and (II), wherein all compounds are within the scope of the inventive compounds and/or complexes; that they can be synthesized including all structures that are potentially susceptible to nucleophilic attack; and/or that are stable under all reaction conditions  and/or under in vivo conditions, such that the compounds produce robust and specific fluorescent complexes that show substantial enhancement of fluorescence when complexed with any nucleic acid at a ‘suitable’ wavelength; and/or are suitable for the intended purpose of the in vivo imaging of target molecules including the imaging of target molecules including small molecule targets within a single live cell in real time.

Response to Arguments
Applicant’s arguments filed March 16, 2022 have been fully considered but they are not persuasive.  Please see the discussion below regarding Applicant’s remarks regarding the lack of written description and scope of enablement rejection.

Claim Rejections - 35 USC § 112(a) - Scope of Enablement
The rejection of claims 22-27 is maintained, and claims 15-21, 28 and 29 are newly rejected, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the Specification, while being enabling for; 
Compounds according to the structure:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
       
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
         
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
      
                                               HBI                                DMHBI                                     DFHBI
                             
it does not reasonably provide enablement for; all compounds having the structure of formulas (Ib) and (II):    

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

With regard to Formula (Ib) of claim 15, R1 is selected from the group consisting of a C1-C8 alkyl and (CH2)6-NH2;and R2 is selected from the group consisting of methyl, a mono-, di-, or tri-halo methyl, an oxime group, an O-methyl-oxime group, unsubstituted phenyl, and a C2-C8 unsaturated alkyl optionally terminated with a carboxylic acid group, acrylate group, or nitro group, in all combinations.
With regard to Formula (Ib) of claim 22, R1 is C1-C8 alkyl or -(CH2)6-NH2; R2 is selected from the group consisting of methyl, a mono-, di-, or tri-halo methyl, an oxime group, an O-methyl-oxime group, and a C2-C8 unsaturated alkyl optionally terminated with a carboxylic acid group, acrylate group, or nitro group”; and R3-R5 are independently selected from the group consisting of hydroxy, alkyl, alkoxy, fluoro, chloro, bromo, amino, alkylamino, dialkylamino, alkylthio, cyano, mercapto, nitro, mono-, di-, or tri-halo methyl, and acetate group, in all combinations.
With regard to Formula (Ib) of claim 28, R1 is methyl, ethyl, or -(CH2)6-NH2; R4 is hydroxyl; and  R3 and R5 are independently selected from the group consisting of hydrogen, methoxy, fluoro, and bromo, such that fluorophores within the scope of the invention are produced that will specifically bind novel aptamers resulting in a substantially enhanced fluorescent signal of the novel fluorophore upon exposure to radiation of a suitable wavelength; and that each compound will bind nucleic acid aptamers and form multivalent aptamer constructs that can be used as fluorescent sensors for imaging target molecules including small target molecules of interest in real time, and within a single live cell.
The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The claims, when given the broadest possible interpretation, encompass all compounds having the structure of formulas (Ib) and (II) as show supra, wherein X, R1, R2, and R3-R5 are independently substituted as recited in instant claims 15, 22 and 28, in all combinations, wherein each compound binds a nucleic acid aptamer, such that a multivalent complex is formed, wherein a substantially enhanced fluorescent signal of the compound is produced upon exposure to radiation of a suitable wavelength; and that all of the compounds encompassed by instant claims 15, 22 and 28 will form multivalent aptamer constructs that can be used as fluorescent sensors to image target molecules including small molecule targets in vivo, within a single live cell in real time. The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
(1) Nature of invention.  The invention encompasses all compounds having the structure of formulas (Ib) and (II) as discussed supra, wherein several compounds encompassed by the instant claims have been expressly excluded from the scope of the invention, wherein each compounds (including any combination of substitutions) will bind to an RNA aptamer to form multivalent aptamer constructs that fluoresce at a suitable wavelength, such that the compound can be used in vivo cell imaging in real time. This invention utilizes disciplines of organic synthesis, in vivo monitoring, analytical analysis, biomolecular interaction, SELEX, and imaging techniques.
(2) Scope of the invention.  The method encompasses a genus of all compounds having the structure of Formula (Ib) and independently substituted at positions X, R1, R2, and R3-R5 as recited in instant claims 15, 22 and 28, in all combinations, wherein all compounds encompassed in instant claims 15, 22 and 28 can be synthesized; will remain intact in vivo; will bind to form multivalent RNA aptamer complexes with nucleic acid sequences such that fluorescence is fast, technically easy to use, and high throughput; wherein the compounds will fluoresce in vivo; can be used to visualize nascent RNAs and nuclear-localized RNAs; and[ there is a suitable wavelength that will cause the compound to exhibit substantially enhanced fluorescence such that all of the compounds can be used to image the same single live cell in vivo, in real-time.
(3) Number of working examples and guidance. In the instant case, Applicant discloses in Example 1, the synthesis of GFP-mimetic fluorophores HBI and DMHBI (instant published Specification, paragraphs [0241]-[0243]). Examples 2 and 3, resin-immobilization and characterization of fluorophores including DMHBI and HBDI (instant published Specification, paragraphs [0247]-[0250]). Applicant discloses in Example 4, the identification of RNA aptamers that regulate the fluorescence of the DMHBI fluorophore, wherein SELEX experiments are conducted to synthesize 1014-1015 different RNAs that are incubated with an immobilized ligand; and a dsDNA library was prepared for use in a SELEX experiment to enrich for RNAs that could bind to DMHBI indicating that not all RNA aptamers will specifically bind to a novel fluorophore (instant published Specification, paragraphs [0252]; and [0256]). Applicant teach in Example 8, the optimization of DMHBI aptamers using rational design, random mutagenesis and in vitro selection to screen for mutants that increase the fluorescence of DMHBI upon binding (instant published Specification, paragraphs [0274]; and [0276]). Applicant teach in Examples 9 and 15, the synthesis of a novel fluorophore DFHBI; and the reporting of a new fluorophore o-HBDI (instant published Specification, paragraphs [0282]; and [0304]). Applicant teach in Example 16, the design of an N-methyloxime derivative of DMHBI or DFHBI using Omethyloxime (Fig. 19C), wherein Applicant indicates that initial attempts to red shift the fluorescence of the fluorophores failed to produce robust and specific fluorescent complexes, and that a synthetic fluorophore based on acylimines is not feasible due to the susceptibility of acylimines to nucleophilic attack, indicating that functional groups that are susceptible to nucleophilic attack will not produce feasible structures (instant published Specification, paragraph [0308]). Applicant exemplifies twenty-three (23) structures that are encompassed by the instant claim language (instant published Specification, paragraph [0116]). Applicant discloses, in the dependent claims, twenty-six (26) synthesized and prophetic fluorophores based on the structures of HBI, DMHBI, DFHBI and o-HBDI including an O-methyloxime derivative of DFHBI. However, no fluorophores other than DMHBI, o-HBDI and DFHBI were synthesized, tested and/or complexed with RNA aptamers, such that the compounds are fit for the intended purpose of providing enhanced fluorescent signal of when complexed with an aptamer, such that the multivalent aptamer construct can be used as fluorescent sensor for target molecules in in vivo, real time, live cell imaging; and no other fluorophores were specifically designed other than a single O-methyloxime derivatives of DMHBI and DFHBI. 
 (4) State of the art.  Although the field of fluorescent imaging is highly developed, the preparation and use of all compounds having the structure of formula (Ib) having the substitutions as recited, in all combinations, such that each compound will bind nucleic acids to form multivalent aptamer complexes, wherein the compound is held inside a protein -barrel structure and produces a substantially enhanced fluorescence when exposed to radiation of a suitable wavelength, such that the multivalent aptamer complex can be used for in vivo imagine of a single live cell over time, is not highly developed. The art must therefore be considered to be poorly developed.  
(5) Unpredictability of the art.  At the time the invention was made, Applicant expressly excludes compounds from the scope of the inventive compounds, wherein the instant as-filed Specification teaches that:
“Preferred fluorophores of the present invention include those according to formula (I) below:

    PNG
    media_image5.png
    189
    361
    media_image5.png
    Greyscale
(I)
	Wherein Q is S or O,
Y is O or N,
Z is N or C(H),
	
Ar is an aromatic or hetero-aromatic ring system comprising one or two rings;

R1 is present when Y is N, and is a C1-8 hydrocarbon or –(CH2)n-R6 where n is an integer greater than or equal to 1; and

R2 is methyl, a mono-, di-, or tri-halo methyl, oxime, O-methyl-oxime, imine, unsubstituted or substituted phenyl with up to three substituents (R7-R9), C2-8 unsaturated hydrocarbon optionally terminated with an amine, amide, carboxylic acid, (meth)acrylate, ester, enone, oxime, O-methyl-oxime, imine, nitromethane, nitrile, ketone, mono-, di-, tri- halo, nitro, cyano, acrylonitrile, acrylonitrile-enoate, acrylonitrile-carboxylate, acrylonitrile-amide, or a second aromatic or hetero-aromatic ring” (underline added) (paragraph [0079]).

“Several compounds within the scope of formula I were known previously and are expressly excluded from the scope of the inventive compounds, but not from the scope of the inventive molecular complexes or their use. These include compounds where Ar is phenyl, Z and Y are both N. For those compounds, (i) R3-R5 cannot all be H; (ii) when R1 and R2 are methyl, and R4 and R5 are H, R3 is not hydroxy, methoxy, or dimethylamino; and (iii) when R1 is methyl, R4 and R5 are H, and R3 is hydroxy, R2 is not a conjugated hydrocarbon chain” (underline added) (paragraph [0083]).

It is noted that R3-R5 of formula (I) can be located at any position on the phenyl ring such as, for example, the hydroxy can be located ortho, meta, or para (as-filed Specification, paragraphs [0079]; and [0083]). Moreover, Applicant discusses the drawbacks of previous fluorescent molecules, the instant invention as a solution to those drawbacks, and what is required of a fluorescent molecule for live cell imaging, including: (i) although GFP is a valuable tool, small molecule visualization is not available; (ii) an RNA visualization technology analogous to GFP would be a major enabling technology, and permit a wide variety of important questions regarding real-time localization of mRNAs; (iii) fluorescence in situ hybridization does not allow RNA to be monitored in the same cell at different time points including real-time, single cell in vivo RNA visualization; (iv) molecular beacons are technically difficult and have low throughput; (v) GFP-MS2 system comprises GFP fused with RNAs, however the complexes provide two trafficking signals, and result in intense nuclear fluorescence signal, thereby preventing the analysis of nuclear-localized RNAs; (vi) GFP fused to half of the protein eIF4A does not allow for visualization of nascent RNAs; (vii) fluorescent dyes bound to RNA aptamers have been described, but these RNAs have not found use in live-cell experiments because both bound and unbound dye are fluorescent, or the dyes interact with cell membranes; and (viii) binding of the nucleic acid molecule to the compound substantially enhances fluorescence of the compound upon exposure to radiation of a suitable wavelength as evidenced by Jaffrey et al. (interpreted to mean that the fluorophores of instant claim 22 must form complexes wherein fluorescence is fast, technically easy to use, high throughput, fluoresces in vivo, can be used to image the same single live cell in real-time, can be used to visualize nascent RNAs and nuclear-localized RNAs, and that a specific nucleic acids and a “suitable” wavelength are available to cause substantially enhanced fluorescence of the compound) (instant published Specification, paragraphs [0008], lines 1-8; [0009], lines 1-23; [0010]-[0012]; and [0016]); it was known that functional groups that undergo nucleophilic acyl substitution include carboxylic acid derivatives including carboxylic acids, carboxylates, amides, esters, thioesters, and acyl phosphates (interpreted as encompassing carboxylic acid groups, acetate groups, and acrylate groups of instant claims 15, 22 and 28) as evidenced by Kennepohl et al. (pg. 1, last full paragraph, lines 1-3); it is known that cyanohydrins (interpreted as a cyano group) are important synthetic intermediates, however, cyanohydrin formation is reversible such that just dissolving a cyanohydrin in water can give back the aldehyde or ketone that you started with, and wherein aqueous base usually decomposes cyanohydrins completely because cyanide is a good leaving group as evidenced by the National University of Singapore (pg. 128, first full paragraph). Thus, the references indicate that (i) not all compounds encompassed by the thousands of combinations of potential structures as recited in instant claims 15, 22 and 28 are within the scope of the instant invention; (ii) that not all of the compounds can be synthesized; and (iii) not all of the compounds will remain intact during synthesis and during reaction in vivo; and/or that all compounds will: (a) form complexes with specific nucleic acid sequences such that fluorescence is fast, technically easy to use, and high throughput; (b) will fluoresce in vivo, such that they can be used to image the same single live cell in real-time and/or to visualize nascent RNAs and nuclear-localized RNAs; and (c) that there is a “suitable” wavelength that will cause each compound to exhibit substantially enhanced fluorescence.
(6) Amount of Experimentation Required. Given the unpredictability of the art, the poorly developed state of the art with regard to the synthesis and use of all compounds having the structure of formulas (Ib) and (II), having the substitutions as recited, and excluding the compound substitutions as indicated, in all combinations, such that each compound will bind nucleic acids to form multivalent aptamer complexes, wherein the compound is held inside a protein -barrel structure and produces a substantially enhanced, robust and specific, fluorescence when exposed to radiation of a suitable wavelength, such that the multivalent aptamer complexes can be used for in vivo imaging for the analysis of nuclear-localized RNAs, nascent RNAs, and/or a single live cell in real time, the skilled artisan would have to have conducted undue, unpredictable experimentation to practice the claimed invention. 

Response to Arguments
Applicant’s arguments filed March 16, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant notes that the claims are directed to chemical compounds and not to methods of their use, such that an applicant may show possession of an invention by disclosure of drawings or structural formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole (See; MPEP 2163(II)(A)(3)) (Applicant Remarks, pg. 13, last partial paragraph; and pg. 14, first partial paragraph); and (b) while not relevant to this rejection, Applicant notes that in addition to the examples disclosed in the present application, other compounds within the scope of the claims including DClHBI and DBrHBI as described in Song et al. (2014) and Song (II) (2017) resulted in compounds that bound Spinach 2 (Applicant Remarks, pg. 14, last partial paragraph through pg. 16).
Regarding (a), it is noted that MPEP 2163(II)(A)(3)(a) states:

“A specification may describe an actual reduction to practice by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. Cooper v. Goldfarb, 154 F.3d 1321, 1327, 47 USPQ2d 1896, 1901 (Fed. Cir. 1998). See also UMC Elecs. Co. v. United States, 816 F.2d 647, 652, 2 USPQ2d 1465, 1468 (Fed. Cir. 1987) ("[T]here cannot be a reduction to practice of the invention ... without a physical embodiment which includes all limitations of the claim."); Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 593, 44 USPQ2d 1610, 1614 (Fed. Cir. 1997) ("[A] reduction to practice does not occur until the inventor has determined that the invention will work for its intended purpose."); Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1578, 38 USPQ2d 1288, 1291 (Fed. Cir. 1996) (determining that the invention will work for its intended purpose may require testing depending on the character of the invention and the problem it solves) (underline added).

An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".) "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." Id. (underline added).

Applicant’s assertion that claims are directed to chemical compounds and not to their method of use, and that Applicant has shown possession of the claimed invention by disclosure of drawings or structural formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole (See; MPEP 2163(II)(A)(3)), is not found persuasive. In response, the Examiner asserts that: 
(1)  The instant claims recite substitutions at R2 that are broader in scope than provided by the instant as-filed Specification (e.g., all acrylate groups; and all unsubstituted phenyl groups); and the instant as-filed Specification expressly excludes certain compounds from the scope of the inventive compounds. As stated:
“R2 is methyl, a mono-, di-, or tri-halo methyl, oxime, O-methyl-oxime, imine, unsubstituted or substituted phenyl with up to three substituents (R7-R9), C2-8 unsaturated hydrocarbon optionally terminated with an amine, amide, carboxylic acid, (meth)acrylate, ester, enone, oxime, O-methyl-oxime, imine, nitromethane, nitrile, ketone, mono-, di-, tri- halo, nitro, cyano, acrylonitrile, acrylonitrile-enoate, acrylonitrile-carboxylate, acrylonitrile-amide, or a second aromatic or hetero-aromatic ring” (underline added) (paragraph [0079]).

“Several compounds within the scope of formula I were known previously and are expressly excluded from the scope of the inventive compounds, but not from the scope of the inventive molecular complexes or their use. These include compounds where Ar is phenyl, Z and Y are both N. For those compounds, (i) R3-R5 cannot all be H; (ii) when R1 and R2 are methyl, and R4 and R5 are H, R3 is not hydroxy, methoxy, or dimethylamino; and (iii) when R1 is methyl, R4 and R5 are H, and R3 is hydroxy, R2 is not a conjugated hydrocarbon chain” (underline added) (paragraph [0083]).

The Examiner notes that R3-R5 of formula (I) can be located at any position on the phenyl ring, such that, for example, the hydrogens, hydroxy and/ or methoxy can be located in the ortho, meta, or para position. Thus, the instant claims clearly encompass substitutions and/or compounds that are excluded from the scope of the instant inventive compounds taught by the as-filed Specification.
(2)  In Applicant’s remarks filed 03-16-2022 (referencing the 35 USC 103 rejection based on the combined references of Follenius-Wund et al. and Carreaux et al.), Applicant indicates that it is essential for the compounds to be able to bind an RNA in the correct conformation that would be needed to obtain fluorescent activation. Applicant states: 
“the claimed fluorophores of the present application exhibit low fluorescence in the absence of specific binding by a nucleic acid aptamer molecule, resulting in an aptamer/fluorophore complex that contains a fluorophore whose fluorescence can be “switched on” only when bound specifically by the aptamer. Nothing in the teachings of the cited art give any indication that the compounds of the presently claimed invention bind an RNA in the correct conformation that would be needed to obtain fluorescent activation (Applicant Remarks, pg. 13, third full paragraph). 

Thus, as indicated by Applicant, it is essential that the compounds encompassed by instant claims 15, 22 and 28 bind an RNA in the correct conformation in order to obtain fluorescent activation.
(3)  There is no structure-activity relationship shown for all possible substitutions as encompassed by instant claims 15, 22 and 28; and Applicant has not shown that all compounds comprising all substitutions as recited for formulas (Ib) and (II), in all combinations, can be used as fluorophores that will specifically bind novel aptamers to form aptamer-fluorophore complexes that demonstrate an enhanced fluorescent signal of the novel fluorophore upon exposure to radiation of a suitable wavelength; and that each of these fluorophores produce multivalent aptamer constructs that can be used as fluorescent sensors for target molecules of interest in live cell imaging. 
Thus, because there is no structure/function relationship taught at all for claimed unspecified genus of compounds having the structure of formulas (Ib) and (II); one skilled in the art could not make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation. Clearly, the instant claims are not sufficiently detailed; and the art has not established a strong correlation between structure and function, nor do the instant claims exclude the compounds expressly excluded in the instant as-filed Specification. Therefore, the written description requirement is not satisfied, and one skilled in the art would not be able to predict, with a reasonable degree of confidence, that all structures encompassed by instant claims 15, 22 and 28 will act as fluorophores that demonstrate the asserted enhanced fluorescent signal when bound to an unidentified aptamer (See, MPEP 2163(II)(A)(3)(a)).
Regarding (b), the Federal Circuit has recently stated that the test for possession requires an objective inquiry into the four corners of the specification from the perspective of a person of ordinary skill in the art; and that the written description requirement ensures that when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function as evidenced by Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co. (598 F.3d 1336, 1351-53 (Fed. Cir. 2010)). Moreover, Applicant is reminded that the written description requirement recites that at the time the application was filed, that the inventor had possession of the claimed invention. The Song et al. reference was clearly published in 2014, well after the filing date of the instant Application and, thus, is irrelevant as to what would have been known in the art at the time of filing.


New Objections/Rejections
Claim Rejections - 35 USC § 112 – 1st paragraph – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”.
The claim contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". With regard to Formulas (Ib) and (II), instant independent claim 15 recites (in part): 
“R1 is selected from the group consisting of a C1-C8 alkyl and (CH2)6-NH2”;

“R2 is selected from the group consisting of methyl, a mono-, di-, or tri-halo methyl, an oxime group, an O-methyl-oxime group, unsubstituted phenyl, and a C2-C8 unsaturated alkyl optionally terminated with a carboxylic acid group, acrylate group, or nitro group” (underline added) (claim 15).

Instant independent claim 22 recites (in part):
“R1 is C1-C8 alkyl or -(CH2)6-NH2”; 

“R2 is selected from the group consisting of methyl, a mono-, di-, or tri-halo methyl, an oxime group, an O-methyl-oxime group, and a C2-C8 unsaturated alkyl optionally terminated with a carboxylic acid group, acrylate group, or nitro group”; and

“R3-R5 are independently selected from the group consisting of hydroxy, alkyl, alkoxy, fluoro, chloro, bromo, amino, alkylamino, dialkylamino, alkylthio, cyano, mercapto, nitro, mono-, di-, or tri-halo methyl, and acetate group” (underline added) (claim 22).


Instant independent claim 28 recites (in part):
“R1 is methyl, ethyl, or -(CH2)6-NH2”;

“R4 is hydroxyl; and 

“R3 and R5 are independently selected from the group consisting of hydrogen, methoxy, fluoro, and bromo”

Upon review of the instant as-filed Specification, support was not found for all of the compounds encompassed by the limitations as recited in instant claims 15, 22 and 28.  
With regard to the compounds of formula (I), the instant as-filed Specification, filed February 26, 2019 teaches:
“Preferred fluorophores of the present invention include those according to formula (I) below:

    PNG
    media_image5.png
    189
    361
    media_image5.png
    Greyscale
(I)
	Wherein Q is S or O,
Y is O or N,
Z is N or C(H),
	
Ar is an aromatic or hetero-aromatic ring system comprising one or two rings;

R1 is present when Y is N, and is a C1-8 hydrocarbon or –(CH2)n-R6 where n is an integer greater than or equal to 1;

R2 is methyl, a mono-, di-, or tri-halo methyl, oxime, O-methyl-oxime, imine, unsubstituted or substituted phenyl with up to three substituents (R7-R9), C2-8 unsaturated hydrocarbon optionally terminated with an amine, amide, carboxylic acid, (meth)acrylate, ester, enone, oxime, O-methyl-oxime, imine, nitromethane, nitrile, ketone, mono-, di-, tri- halo, nitro, cyano, acrylonitrile, acrylonitrile-enoate, acrylonitrile-carboxylate, acrylonitrile-amide, or a second aromatic or hetero-aromatic ring” (underline added) (paragraph [0079]); and

“Several compounds within the scope of formula I were known previously and are expressly excluded from the scope of the inventive compounds, but not from the scope of the inventive molecular complexes or their use. These include compounds where Ar is phenyl, Z and Y are both N. For those compounds, (i) R3-R5 cannot all be H; (ii) when R1 and R2 are methyl, and R4 and R5 are H, R3 is not hydroxy, methoxy, or dimethylamino; and (iii) when R1 is methyl, R4 and R5 are H, and R3 is hydroxy, R2 is not a conjugated hydrocarbon chain” (underline added) (paragraph [0083]).

Thus, the instant claims encompass substitutions (e.g., all acrylate groups, and all unsubstituted phenyl groups) and compounds not within the scope of the as-filed Specification, including compounds that are expressly excluded from the scope of the inventive compounds as recited in the instant as-filed Specification. No corresponding teaching regarding all compounds including all substitutions encompassed by the instant claims is taught by the instant as-filed Specification.
A claim by claim analysis and for instant claims 15, 22 and 28 regarding where support can be found in the originally filed specification is respectfully suggested. See MPEP § 2163 particularly § 2163.06.
Claims 15-29 will remain rejected until Applicant cancels all new matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(1)	Claims 15-29 are rejected under 35 U.S.C. 102(b) as being anticipated by Jaffrey et al. (US Patent Application No. 20120252699, published October 4, 2012). 
Regarding claims 15-29, Jaffrey et al. teach compounds of formula (I) as shown below:

    PNG
    media_image9.png
    265
    507
    media_image9.png
    Greyscale

Q is S or O,
Y is O or N,
Z is N or C(H),
Ar is an aromatic or hetero-aromatic ring system comprising one or two rings;
R1 is present when Y is N, and is a C1-8 hydrocarbon or -(CH2)n-R6 where n is an integer greater than or equal to 1; 
R2 is methyl, a mono-, di-, or tri-halo methyl, oxime, O-methyl-oxime, imine, unsubstituted or substituted phenyl with up to three substituents (R7-R9), C2-8 unsaturated hydrocarbon optionally terminated with an amine, amide, carboxylic acid, (meth)acrylate, ester, enone, Oxime, O-methyl-oxime, imine, nitromethane, nitrile, ketone, mono-, di-, tri-halo, nitro, cyano, acrylonitrile, acrylonitrile-enoate, acrylonitrile-carboxylate, acrylonitrile-amide, or a second aromatic or hetero-aromatic ring; and
R3-R5 are independently selected from H, hydroxy, alkyl, alkoxy, fluoro, chloro, bromo, amino, alkylamino, dialkylamino, alkylthio, cyano, mercapto, nitro, and mono-, di-, or tri-halo methyl, ketone, and carboxylic acid (interpreted as encompassing the structures of Formula (Ib) and (II) of claims 15-29) (paragraphs [0089]-[0096]).
Jaffrey et al. teach Formulas (Ib) and (II) as shown below:

    PNG
    media_image10.png
    143
    259
    media_image10.png
    Greyscale
           
    PNG
    media_image11.png
    150
    275
    media_image11.png
    Greyscale

                                                  Formula (Ib)                                  Formula (II)
wherein for Formula (II), X is fluoro, chloro, or bromo, and R1 and R2 are as defined above for formula I, such that in the compounds of formula II, R1 is preferably methyl, ethyl, or (CH2)6-NH2, NH, and R2 is methyl, oxime, or O-methyl-oxime (interpreted as encompassing the compounds as recited in claims 15-29) (paragraphs [0106]; and [0114]). Jaffrey et al. teach:

    PNG
    media_image12.png
    144
    267
    media_image12.png
    Greyscale
    
    PNG
    media_image13.png
    147
    271
    media_image13.png
    Greyscale
      
    PNG
    media_image14.png
    143
    257
    media_image14.png
    Greyscale
    

    PNG
    media_image15.png
    201
    261
    media_image15.png
    Greyscale
      
    PNG
    media_image16.png
    150
    269
    media_image16.png
    Greyscale
    
    PNG
    media_image17.png
    154
    270
    media_image17.png
    Greyscale

(interpreted as encompassing the compounds of claims 15-29, claims 15-29) (paragraphs [0116]-[0121]; [0124]; and [0131]).
Jaffrey et al. meets all the limitations of the claim and, therefore, anticipates the claimed invention.



(2)	Claim 28 is rejected under 35 U.S.C. 102(b) as being anticipated by He et al. (Organic Letters, 2002, 4(9), 1523-1526). 
Regarding claim 28, He et al. teach the compounds HBMPI and HBDI (interpreted as wherein R1 is methyl; R2 is methyl or -CH=CH-CH3; R4 is hydroxyl; and R3 and R5 are hydrogen, claim 28) (pg. 1523, col 2, Figure 1). The structures of HBMPI and HBDI are shown below:

    PNG
    media_image18.png
    128
    152
    media_image18.png
    Greyscale
           
    PNG
    media_image19.png
    98
    155
    media_image19.png
    Greyscale

                                           HBMPI                                   HBDI
He et al. meets all the limitations of the claim and, therefore, anticipates the claimed invention.

Conclusion
Claims 15-29 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M BUNKER whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY M BUNKER/
Primary Examiner, Art Unit 1639